DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the communication filed on 12/10/2020; claim(s) 1- 17 is/are pending herein; claim(s) 1 is/are independent claim(s).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed element(s) 
“test module” of claim 1, line 9
 		must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
In claims 1- 17, “a test module”: This element is mentioned in pages 13-14 of the specification. For example, this is described as: “wiring configuration, a specific test software module is added to the other software modules described hereinabove”; “this test module is advantageously run by the control and processing unit UC when the detector is in the START/RESTART mode”; “By the particular wiring configuration and the addition of a particular test module in the control and processing unit of the detector, it is possible to add the emergency stop functionality”; “the test module may also be configured for testing the start loop between the first control output C1 and the second control input 12.”
In claim 5, “a module for reading the status” and “a module for determining an operational state”, “one or more modules for controlling the safety outputs” in claim 5. These elements are discussed in page 7 with respect to item UC of fig. 1A
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 -17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

A) Regarding claim 1, this claim recites the element “at the input” in line 2. There is insufficient antecedent basis for this element in the claim. For the examining purpose, this element is interpreted as “at an input”.
B) Claims 2- 17 are rejected at least because of their dependency with rejected claim 1.
C) Regarding claims 1 & 5 the claim limitation “test module” of claim 1 and various modules of claim 5, invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function for the “test module” of the claim 1 and other modules of the claim 5.
Examiner agrees that this element is mentioned in several pages of the specification particularly to describe the functions performed by “test module”. However, nowhere in the specification, the actual structure of this element that is capable of performing the function is being discussed. It appears that this can be a software black box entity because it being described as “this test module is advantageously run by the control and processing unit UC when the detector is in the START/RESTART mode”, see page 13. However, the logic or the flow chart to elaborate the actual structure of this element is missing in the specification to demonstrate how this element is capable of performing the function being claimed. Furthermore, as stated above under objection to the Drawing, this element is not shown at all in applicant’s drawing. Figs. 5A- 5B discuss the functions of element “test module” but fails to elaborate the actual structural details for this element.
Similarly, for the modules of the claim 5, they are basically mentioned in page 9 but the specification does not describe the actual structure of these elements other than showing them as part of the CPU or some “black box” entities. See MPEP 2181 (I) for additional details.
For the examining purpose, any software logic/program used by UC that is/are capable of performing the corresponding claimed functions are interpreted as claimed various modules of claims 1 & 5.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

	D) Regarding claim 17, this claim is shown to depend on claim 9, which itself depends on claim 1 and recites the limitation “monitoring the start of an electrical installation protected by a device comprising a fixed part”. The claim 1 and claim 9 both already mention the word “start”. Here, claim fails to specify whether “the start” means start element of claims 1 & 9 or start of “an electrical installation” or whether the start of claims 1 & 9 is for the “electrical installation”. The “electrical installation” has not been used previously so it lacks sufficient antecedent basis. As such, the metes and bounds for the limitation “monitoring the start of an electrical installation protected by a device comprising a fixed part” is unclear.
	For the examining purpose, this limitation is interpreted by removing word “the” from “the start”.
	E) Regarding claim 12, this claim is shown as being depended on claim 9 which itself depends on claim 1. Here, the claim 12, repeats the same limitations that is already recited in the independent claims 1 & 9 in the dependent claim 12. These repeated limitations are “a first test sequence” and “second test sequence”. Thus, the metes and bounds of the limitations recited in dependent claim 12 that are already recited in claim 1 are unclear. Specifically, it is not clear whether the repeated limitations are merely superfluous limitations or they are attempting to further narrow the scope of these elements that are already recited in the claim 1. As such, the claim 12 is indefinite and subject to different interpretation. 
	For the examining purpose, the repetitive elements of the claim 12 are treated as superfluous limitations having no further limiting effects.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1- 2, 4, & 6- 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Auger et al. [Auger, cited during IDS submission of 12/10/2020] (US 20130314231 A1) in view of Burak (US 20040165525 A1).

Regarding claim 1, Auger teaches a safety detector [system shown in figs. 1/3 having multiple detector, e.g., “As shown in FIG. 3, in the safety detection system of the invention”. Here the system of fig. 3 can detect safety condition] comprising a detection module [housing of the detector shown in fig. 3] configured for reading a control signal [signal received at the “RFID interface INT” of fig. 3 from ANT to communicate with an electronic RFID tag Et] at the input, said detector comprising two supply terminals [V+ or Line L2 for +24V and V- or L1 for 0V. Please note Fig. 3 of Auger has a typographic error for L1 and L2 because L2 should be L1 and L1 should be L2 accordance to para. 0048], a first control input [I1, I1 from “two safety input terminals 11, 12” shown in figs. 2- 3] and a a first safety output [OSSD1, O1 from “two safety output terminals O1, O2”] and a second safety output [OSSD2, O2 from “two safety output terminals O1, O2”], and a first free terminal [part of the input of “inputs IN” for I2; please note that the IN also needs ports to connect to I1 and I2 which will be free unless connected to the I1 and I2] and a second free terminal [part of the IN for I1], the safety detector comprising: ([0042- 0048]);
- a second control input [I2] connected [connecting of I1 to IN’s appropriate port because IN has at least two ports] to the first free terminal and a second control output [C2] connected to the second free terminal ([0043]);
- a test module [“diagnostic module MD” and “the safety module MS” or CPU of the detector shown in fig. 2] configured for ([0043, 0055], fig. 3);
 applying [“diagnostic module MD, located at the end of the chain, collects the diagnostic information and determines,” or the CPU reading the data that are available to it] (i) a first test sequence [the diagnostic module reading/interpreting of the data of the loop B-St and Do] comprising B_ST of fig. 3 shown in right side next to K1, K2] connected [please see the annotated fig. 3 that shows the loop B-St of Fig. 3 is connected in positional between point Do/C2 and Point I1. Claim limitation under BRI does not require this connection of the loop to be as similar to applicant’s fig. 5A. The phrase “connected between” as claimed encompasses positional between rather than requiring a complete data/electricity path] between the second control output [C2] [Do of D5] and the first control input [I1] (Fig. 3 & associated texts, [0052-0055, 0065, 0076, 0087, 094]) and/1or (ii) a second test sequence comprising a disabling of the second control output [C2] and a test of a start loop [B_ST] connected between the first control output [C1] and the second control input [I2].
Auger does not teach disabling of the first control output [C1] because Auger is silent about using more than one diagnostic DOut. Hence, Auger fails to teach its detector to comprise a first control output and as part of the first test sequence disabling of the first control output as shown above with 

    PNG
    media_image1.png
    733
    750
    media_image1.png
    Greyscale

Auger is directed to allowing to transmit diagnostic information/frame between pluralities of computing nodes using at least one diagnostic output interface Dout (see, Dos in Figs.2-3, [0063], claims 1- 2). Auger is silent about disclosing whether its system use only one pair of Do/Di between detectors or more. Thus, its system is vulnerable to unable to transfer “diagnostic frame” if the communication link is broken between the detectors.
Put differently, Auger does not teach as part of applying its first test sequence, also performing of the disabling of the first control output [C1] because Auger is silent about whether it uses the second/backup diagnostic DOut or not. Hence, Auger fails to teach its detector to comprise a first control output and as part of the first test sequence disabling of the first control output as shown with strikethrough emphasis.
As in Auger’s system, Burak is directed to allowing exchange of diagnostic information/frame between pluralities of computing nodes [“A control processor 103” and “field communications module 107”, analogous to Auger’s detector D4 and D5 shown in fig. 3] using pluralities of output network ports ([0024-0025], Fig. 1). Specifically, Burak teaches a test module [e.g., “REM 717”] configured for applying (i) a first test sequence comprising a disabling [“switching to the standby port”/PHY because of fault means disabling of the first control output] of the first control output [C1] when the first control output experience abnormalities/faults and activating the second control output [communicate over the standby port] to recover from the faulty state for the first control output ([0026, 0030, 0052-0054]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Burak and Auger because they both are related to exchanging diagnostic frame/information between two or more computing nodes using wired paths and (2) modify the system of Auger to add additional standby/redundant port (e.g., using another Di and Dout line pair) and wires between the detectors to exchange the “diagnostic frame” and disable the primary ports/PHYs upon detecting faulty condition in the primary port and switch to the secondary/standby port as in Burak. Doing so even if there is breakage on the “diagnostic line” (e.g., between the detectors like D3 and D4 for the “diagnostic frame”) the diagnostic information still can be continued to be transferred (Auger, [0053], Fig. 3, & Burak, [0025]). Accordingly, the combined teachings of Auger and Burak (not the recited references individually) teaches/suggests each and every elements including the limitation of said detector comprising a first control output [C1] and a test module configured for applying a first test sequence comprising a disabling of the first control output and a test of a start loop connected between the second control output and the first control input. 

Regarding claim 2, Auger in view of Burak further teaches/suggests the safety detector according to Claim 1, wherein the test module is configured for carrying out a third test sequence comprising an enabling of the second control output [in the modified Auger with Burak, switching back to primary port/Dout for “diagnostic frame” when its fault is resolved to transfer the diagnostic frame to MD module] and a read of the status of the second control input (Auger, Fig. 3 & Burak, [0025, 0052]).

Regarding claim 4, Auger further teaches The safety detector according to claim 1, wherein the safety detector comprises a control and processing unit configured for running said test module ([0055]).

Regarding claim 6, Auger further teaches The safety detector according to claim 1 wherein the safety detector is of the contactless [“to detectors employing RFID”] type and wherein the safety detector comprises a sensor and a transponder paired to said sensor, the control signal being modified when said transponder is present in a detection area of the sensors ([0039-0043, 0051]).

Regarding claim 7, Auger further teaches/suggests The safety detector according to claim 1, wherein the safety detector is of the light barrier [“detection technology employing the Hall effect, optical effects, or magnetic contacts”] type and wherein the control signal is modified by passing through said light barrier ([0040, 0051]).

Regarding claim 8, Auger further teaches/suggests The safety detector according to claim 1, wherein the safety detector is of the actuation by cable type and wherein the control signal is modified by traction of said cable ([0040, 0051]).

Allowable Subject Matter
Claims 3, 5, & 9 -17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
Specifically, for claim 3, the feature of performing “fourth test sequence comprising a read of the status of the first control output and of the status of the second control output”; for claim 5, the features of “a module for determining an operational state taking into account the status of its the control inputs of the safety detector; one or more modules for controlling the safety outputs of the safety detector and the control outputs of the safety detector, according to the determined operational state”; and for claim 9, the features of “a first redundant contact of the emergency stop device is connected between the first control input and the first control output and the second redundant contact of the emergency stop device is connected between the second control input and the second control output” are novel and nonobvious over the prior art of the record when viewed with remaining limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kato et el. (US 20060236189 A1) teaches a safety detector comprising a fist control output (C1) [port for line 3a], a second control output C2 [port for line 2a], two supply terminals, a first control input [from input device 5] and a first safety output [line 8] (Fig. 2, [0024-0025]). 
Contacts	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This “or” word states that element (i) and (ii) are alternative elements. Thus, only one element is required under BRI to be performed by the test module.